In re: Emily Bertrand, as Administratrix of the Estate of Bradley Keith Bertrand, etc. applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Calcasieu. 333 So.2d 322.
Writ denied in part, granted in part: No error of law is shown as to denial of damages sought; However, as to the adminis-tratrix’s claim for the funeral expenses of the child, not passed upon by the court of appeal, the writ is granted, and the case is remanded to the court of appeal for its determination of the issue.